Citation Nr: 9903091	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for undiagnosed illnesses 
manifested by skin rashes, fatigue, joint aches, headaches, 
muscle spasms, diarrhea, depression, loss of sex drive, 
overweight, and memory loss.

Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1971 to January 
1973 and from December 1990 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that denied service 
connection for undiagnosed illnesses manifested by skin 
rashes, fatigue, joint aches, headaches, muscle spasms, 
diarrhea, depression, loss of sex drive, overweight, and 
memory loss; and hypertension.  The claim for service 
connection for the undiagnosed illnesses manifested by 
various signs or symptoms will be addressed in the remand 
portion of this decision.



FINDINGS OF FACT


1.  Chronic hypertension was not present during the veteran's 
first period of service or until around 1987 as demonstrated 
by private medical reports that show the presence of this 
condition in the late 1980's prior to his second period of 
service.

2.  The veteran's chronic hypertension is not due to an 
incident during his first period of service, including any 
borderline hypertension, and it did not increase in severity 
during his second period of service.



CONCLUSION OF LAW

Chronic hypertension was not incurred in or aggravated during 
the veteran's first period of active service; chronic 
hypertension may not be presumed to have been incurred in 
active service; chronic hypertension clearly and unmistakably 
existed prior to the veteran's second period of active 
service and was not aggravated by this service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1971 to January 
1973 and from December 1990 to April 1991.  He served in the 
Persian Gulf War (PGW) in the Southwest Asia theater of 
operations from December 1990 to April 1991.

Service department, VA, and private medical records show that 
the veteran was treated and examined on various occasions in 
service, between periods of service, and after his last 
period of service in April 1991.  The more salient medical 
reports with regard to his claim for service connection for 
hypertension are discussed in the following paragraphs.

Service medical records for the veteran's first period of 
service do not show the presence of chronic hypertension.  An 
undated second page of the veteran's medical examination for 
separation from service in January 1973 or of his service 
department annual examination in August 1975 shows a blood 
pressure reading of 130/94, and notes the presence of 
borderline hypertension probably secondary to obesity.

Service department and private medical reports of the 
veteran's treatment and examinations between January 1973 and 
December 1990 do not show the presence of chronic 
hypertension until around 1987.  Earlier readings are mostly 
within normal limits.  Private medical reports show a blood 
pressure reading of 140/100 in 1987, 140/98 in December 1988, 
130/100 in January 1989, and 132/96 in November 1990.  The 
private medical reports show that the veteran was on 
medication for hypertension in the late 1980's.

Service medical records for the veteran's second period of 
service, and VA, service department, and private medical 
reports of his treatment and examinations after April 1991 
show the presence of elevated blood pressure.  The report of 
the veteran's examination for entry into service in December 
1990 is not of record.  A service department dental record 
reveals that the veteran's blood pressure was around 115/85 
in December 1990.  Private medical reports show a blood 
pressure reading of 140/100 in May 1992 and note that it was 
slightly elevated, and a blood pressure reading of 138/100 in 
June 1992.  At a VA examination in January 1993 the veteran's 
blood pressure was 124/90 and it was noted that he had 
hypertension.  At a VA examination in June 1994, his blood 
pressure was 135/90, 120/90, and 115/90, sitting.

The veteran testified at a hearing in September 1997.  His 
testimony was to the effect that his hypertension was 
aggravated during service in the PGW.


B.  Legal Analysis

The veteran's claim for service connection for hypertension 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. § 1111 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  However, 
under 38 U.S.C.A. § 1111 and C.F.R. § 3.304(b) (1998), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In the case at bar, VA must demonstrate that the veteran's 
hypertension clearly and unmistakably preexisted service 
based on all relevant evidence of record.  Crowe v. Brown, 7 
Vet. App. 238 (1994). 

The service medical records for the veteran's first period of 
service do not show the presence of chronic hypertension.  
While "borderline hypertension" was noted on the report of 
a service department examination in January 1973 or August 
1975, this is not considered chronic hypertension as there 
were insufficient clinical findings to demonstrate that this 
condition was persistent at that time.  38 C.F.R. § 3.303(b).  
Several later readings were within normal limits.  The 
medical evidence does not demonstrate the presence of chronic 
hypertension until the late 1980's.  Private medical reports 
of his treatment at that time show that the veteran was using 
medication to control his hypertension.  This evidence 
clearly and unmistakably demonstrates, and the veteran does 
not dispute, that hypertension was present prior to his 
second period of active duty.

Testimony from the veteran is to the effect that his 
hypertension was aggravated by his second period of active 
service, but this evidence is not supported by the objective 
medical evidence.  The lay statements of the veteran are not 
sufficient to support a medical conclusion that his blood 
pressure increased in severity during this period of service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence does not show any permanent increase in his blood 
pressure during this period of service or since then.

After consideration of all the evidence, the Board finds that 
the veteran's current chronic hypertension was not present 
during his first period of service or demonstrated until 
around 1987 and that it is not related to an incident of this 
service, including any borderline hypertension that may have 
been present in 1973.  The Board finds that the evidence 
clearly and unmistakably shows the presence of chronic 
hypertension in the late 1980's prior to the veteran's second 
period of active service and that this condition did not 
increase in severity during this period of service.

The preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER


Service connection for hypertension is denied.



REMAND

Since the RO last reviewed the claims for service connection 
for undiagnosed illnesses manifested by skin rashes, fatigue, 
joint aches, headaches, muscle spasms, diarrhea, depression, 
loss of sex drive, overweight, and memory loss, new 
examination guidelines have been implemented.  The veteran 
should be given the benefit of these changes.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
another VA examination focusing on his 
PGW undiagnosed illnesses, using the 
guidelines set forth in the January 6, 
1998, joint memorandum of the Under 
Secretaries for Benefits and Health, with 
particular attention to guideline number 
7.

2.  After the above development, the RO 
should review the claims for service 
connection for undiagnosed illnesses 
manifested by skin rashes, fatigue, joint 
aches, headaches, muscle spasms, 
diarrhea, depression, loss of sex drive, 
overweight, and memory loss.  

If action remains adverse to the veteran, he and his 
representative should be sent an appropriate supplemental 
statement of the case and afforded an opportunity to reply 
before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 6 -


